856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John K. KERSHAW;  Mary N. Kershaw, Petitioners-Appellants,v.The Honorable George PAINE, II, Bankruptcy Judge;  MargaretL. Behm, Respondents-Appellees.
Nos. 88-5158, 88-5357.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
Petitioners appeal the judgment of the district court dismissing their petition for a writ of mandamus.  This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The Kershaws sought a writ of mandamus pursuant to 28 U.S.C. Sec. 1651 and 28 U.S.C. Sec. 1361 against a judge of the bankruptcy court.  They alleged that the judge issued various orders during the course of their bankruptcy proceeding in contravention of constitutional and statutory authority.  The district court concluded that no extraordinary circumstances existed to warrant issuance of the writ, and dismissed the petition.


3
Upon review we conclude that the district court correctly denied mandamus relief to the petitioners.  Mandamus is a drastic remedy to be invoked only in extreme situations.   See Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980) (per curiam);  In re Bendectin Products Litig., 749 F.2d 300, 303 (6th Cir.1984).  Upon consideration, we conclude the petitioners failed to satisfy their burden of showing that they had a "clear and indisputable" right to issuance of the writ.   See Will v. Calvert Fire Ins. Co., 437 U.S. 655, 662 (1978);  In re Post-Newsweek Stations, Michigan, Inc., 722 F.2d 325, 329 (6th Cir.1983).  We accordingly adopt the reasoning found in the district court opinions of November 12, 1987 and January 22, 1988 and hereby affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.  It is further ordered that the appellee's motion regarding substitution of items in the joint appendix be denied.  Costs hereby to be assessed against the appellants.  Fed.R.App.P. 39(c).